DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 05/04/2022, with respect to the rejection of claims 1-22 and 24-25 have been fully considered and are persuasive.  The rejection of claims 1-22 and 24-25 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a main body containing a first set of alternating dielectric layers and internal electrode layers and a second set of alternating dielectric layers and internal electrode layers, wherein the first set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set and wherein the first set is separated from the second set only by dielectric layers, each set of alternating dielectric layers and internal electrode layers containing a first internal electrode layer and a second internal electrode layer, each internal electrode layer including a top edge, a bottom edge opposite the top edge, and two side edges extending between the top edge and the bottom edge that define a main body of the internal electrode layer, each internal electrode layer containing at least one lead tab extending from the top edge of the main body of the internal electrode layer and at least one lead tab extending from the bottom edge of the main body of the internal electrode layer, wherein each of the at least one lead tabs extending from the top edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer,Page 2 of 12Appl. No. 15/980,159 Response dated May 4, 2022Reply to Office Action of Jan. 6, 2022 wherein each of the at least lead tabs extending from the bottom edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer, external terminals formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor and wherein the internal electrode layers of the first set are electrically connected to a first set of external terminals on the top surface and a first set of external terminals on the bottom surface and wherein the internal electrode layers of the second set are electrically connected to a second set of external terminals on the top surface and a second set of external terminals on the bottom surface, wherein each adjacent external terminal is of an opposite polarity.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each of the at least lead tabs extending from the bottom edge of the main body of the internal electrode layer is offset from the side edge of the main body of the internal electrode layer, external terminals formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor and wherein the internal electrode layers of the first set are electrically connected to a first set of external terminals on the top surface and a first set of external terminals on the bottom surface and wherein the internal electrode layers of the second set are electrically connected to a second set of external terminals on the top surface and a second set of external terminals on the bottom surface, wherein each adjacent external terminal is of an opposite polarity” in combination with the other claim limitations. 

Cited Prior Art
Randall et al (US 2008/0123247) teaches relevant art in Fig.3-6.
Prymak (US 7068490) teaches relevant art in Fig. 9.
Ritter et al (US 2016/0189864) teaches relevant art in Fig. 1A.
CHONG et al (US 2016/0142033) teaches relevant art in Fig. 3.
Hwang et al (US 2018/0090273) teaches relevant art in Fig. 2A.
Hwang et al (US 2015/0294791) teaches relevant art in Fig. 2A.
Ahiko et al (US 6292351) teaches relevant art in Fig. 1-3.
YAO (US 2016/0020025) teaches relevant art in Fig. 2.
Oh et al (US 9613755) teaches relevant art in Fig. 3-11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848